Citation Nr: 0409990	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  94-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for a back 
disability, asserted to be secondary to the service-connected 
traumatic osteoarthritis of the right knee.  

2.  Entitlement to an increased disability rating for traumatic 
osteoarthritis of the right knee, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from several rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In 
particular, by a May 1996 rating action, the RO awarded an 
increased disability evaluation from 10 percent to 20 percent, 
effective from April 12, 1995, for the service-connected 
degenerative joint disease of the right knee.  Following receipt 
of the June 1996 notification of this decision, the veteran 
perfected a timely appeal with respect to the 20 percent 
evaluation assigned to his service-connected right knee 
disability.  

Furthermore, a January 1997 rating action, the RO, in pertinent 
part, denied the veteran's petition to reopen his previously 
denied claim for service connection for a back disability, 
asserted to be secondary to the service-connected right lower 
extremity disorder, as well as the claim of entitlement to a total 
disability rating based on individual unemployability.  Following 
receipt of the February 1997 notification of this decision, the 
veteran perfected a timely appeal with respect to these new and 
material and total rating claims.  

In April 1998, the Board remanded the veteran's back, right knee, 
and total rating claims to the RO for further evidentiary 
development.  Following completion of the requested actions, the 
RO, in January 2004, returned the veteran's case to the Board.  

(The issue of entitlement to a total disability rating based on 
individual unemployability will be addressed in the Remand portion 
of this decision.)  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  In a December 1993 rating action, the RO denied service 
connection for a back disability, asserted to be secondary to the 
service-connected right lower extremity disability.  

3.  The evidence received since the December 1993 RO denial of 
service connection for a back disability, asserted to be secondary 
to the service-connected right lower extremity disorder, is so 
significant that it must be considered in order to fairly decide 
the merits of the claim for service connection for a back 
disability, asserted to be secondary to the service-connected 
traumatic osteoarthritis of the right knee.  

4.  The service-connected traumatic osteoarthritis of the right 
knee is manifested by no more than slight limitation of motion 
(from zero degrees to 120 degrees), no instability, intact 
cruciate and collateral ligaments, no effusion, an intact 
neurovascular status, equal calf circumference bilaterally, and 
equal quadriceps circumference bilaterally.  


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision that denied service connection 
for a back disability, asserted to be secondary to the service-
connected traumatic osteoarthritis of the right knee, is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (1993).  



2.  The evidence received since the RO's December 1993 denial of 
service connection for a back disability, asserted to be secondary 
to the service-connected traumatic osteoarthritis of the right 
knee, is new and material, and the claim for service connection 
for a back disability, asserted to be secondary to the service-
connected traumatic osteoarthritis of the right knee is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

3.  The criteria for a disability rating greater than 20 percent 
for the service-connected traumatic osteoarthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Plate II and Diagnostic Codes 5003, 
5010, 5260-5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial change in 
the law during the pendency of this claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment but 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  VA 
regulations have also been revised as a result of these changes 
and is effective from November 9, 2000, except that the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), 

and 38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also, Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In the 
statement of the case issued in September 1996, the supplemental 
statement of the case (SSOC) furnished in September 1997, a letter 
dated in July 2003, and the SSOC issued in July 2003, the RO 
informed the veteran of the specific provisions of the VCAA, the 
criteria used to adjudicate his increased rating and service 
connection claims, the type of evidence needed to substantiate 
this issue, as well as the specific information necessary from 
him.  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Id. at 422.  

In the present case, the veteran filed his claims for an increased 
rating for the service-connected traumatic osteoarthritis of his 
right knee and service connection for back disability in 1996.  On 
review, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  First, it was 
impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the veteran 
has been advised of the evidence necessary to substantiate his 
claims, of the information and evidence he is responsible for 
providing, and of the evidence that VA will attempt to obtain.  
Thus, the content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Further, the veteran's claims were essentially 
readjudicated in the November 2003 SSOC.  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to review 
the evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  See Pelegrini, at 421.  

The July 2003 letter sent to the veteran did not specifically 
contain the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter dictum and is 
not binding on VA" and that "section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified by VA 
as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
in the present case indicates that the RO has obtained available 
and relevant post-service treatment records adequately identified 
by the veteran.  Further, the veteran has been accorded three 
pertinent VA examinations during the current appeal.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

I.  Whether New And Material Evidence Has Been Received Sufficient 
To Reopen A Claim For Service Connection For A Back Disability, 
Asserted To Be Secondary To The Service-Connected Traumatic 
Osteoarthritis Of The Right Knee

Initially, by a December 1993 rating action, the RO denied service 
connection for a back disability, secondary to the service-
connected right lower extremity disability.  At that time, service 
connected was in effect, in pertinent part, for paralysis of the 
medial and lateral plantar nerves with immobility of toes and loss 
of sensation of the right foot (30%) and for degenerative joint 
disease of the right knee (10%).  

According to the relevant evidence available at that time, service 
medical records were negative for complaints of, treatment for, or 
findings of a back disability.  The first post-service evidence of 
back pathology is dated in June 1993 when the veteran sought VA 
outpatient treatment for complaints of back problems.  A physical 
examination demonstrated pain to palpation in the right lumbar 
region with palpable spasm, decreased range of motion, and 
radicular symptoms into the right posterior thigh.  X-rays taken 
of the veteran's lumbosacral spine reflected severe degenerative 
joint disease with loss of disc space at L5-S1.  The examiner 
assessed sciatica and degenerative joint disease of the 
lumbosacral spine.  Two months later in August 1993, the veteran 
again sought VA outpatient medical care for complaints of low back 
pain.  

X-rays taken of the veteran's lumbosacral spine at an October 1993 
VA spine examination showed severe degenerative disc disease at 
L5-S1 as well as milder osteoarthritis in the mid-lumbar spine.  
The examiner assessed discogenic lumbar disc disease at L5-S1 with 
discogenic low back pain.  

In December 1993, the RO considered these reports.  The RO 
concluded that the records did not provide evidence that the 
veteran's diagnosed low back disability was in any way related to, 
or caused by, his service-connected right lower extremity 
disability.  As such, the RO denied service connection, on a 
secondary basis, for a back disability.  In February 1994, the RO 
notified the veteran of this decision.  The veteran did not 
initiate an appeal of the denial.  Consequently, the RO's decision 
is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (1993).  

The veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional record received since the prior final denial in 
December 1993 includes a July 1996 letter in which a private 
physician explained that, as a result of the veteran's 
longstanding gait abnormality secondary to his right leg injuries 
(which included a right leg fracture in 1957, osteomyelitis, as 
well as chronic medial and lateral planter nerve injury with right 
foot drop and some decreased sensation over the dorsal aspect of 
the right foot which was unchanged since the original injury), he 
had developed degenerative disc disease at L5-S1 with chronic 
lumbosacral strain.  Further, the examiner who conducted the VA 
spine examinations in June 1998 and December 2002 expressed his 
opinion that the veteran's low back disability (defined as severe 
lumbar degenerative disc disease with right lower extremity 
radiculopathy and associated foot drop in June 1998 and as severe 
lumbar degenerative disc disease with mild right lower extremity 
S1 radiculopathy in December 2002) was aggravated by a post-
service right tibia and fibula fracture and (what the examiner 
believed was nonservice-connected) post-traumatic osteoarthritis 
of the right knee and was not caused by the service-connected 
right foot disability.  

The Board acknowledges that the examiner who conducted the VA 
spine examinations in June 1998 and December 2002 believed that 
the traumatic osteoarthritis of the veteran's right knee was the 
result of a post-service fracture of his right tibia and fibula 
and that service connection for osteoarthritis of the right knee 
was, therefore, not warranted.  Significantly, however, the RO, by 
the April 1993 rating action, granted service connection for 
degenerative joint disease of the right knee and awarded a 10 
percent evaluation to this disorder, effective from October 1992.  
(By a subsequent rating action dated in May 1996, the RO granted 
an increased evaluation of 20 percent, effective from April 1995, 
for the service-connected right knee disability.)  Consequently, 
as these June 1998 and December 2002 VA medical documents include 
a diagnosis of a chronic low back disability and implicate 
service-connected right knee disability as at least an aggravating 
factor, the Board finds that the examiner's statements are clearly 
probative of the central issue in the veteran's case for service 
connection for a back disorder, asserted to be secondary to the 
service-connected right knee disability.  Significantly, these 
records bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, and, 
are so significant that they must be considered in order to decide 
fairly the merits of the claim for service connection for a back 
disability, asserted to be secondary to the service-connected 
traumatic osteoarthritis of the right knee.  See, 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a back 
disability, asserted to be secondary to the service-connected 
right lower extremity disorder in December 1993 is new and 
material, as contemplated by the pertinent law and regulations.  
As such, this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a back disability, 
asserted to be secondary to the service-connected traumatic 
osteoarthritis of the right knee.  See, 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

II.  Increased Rating For Service-Connected Traumatic 
Osteoarthritis Of Right Knee

A.  Factual Background

According to the service medical records, in July 1958, the 
veteran sustained an acute sprain to his right ankle when he 
slipped and twisted his right foot.  A physical examination of the 
veteran's right ankle demonstrated pain, edema, some ecchymosis, 
and good stability.  X-rays taken of this joint showed no fracture 
or abnormality.  Following two days of treatment with a sling, 
elevation of the foot, as well as cold and hot packs, the 
veteran's right ankle edema subsided, and his right lower 
extremity was placed in a short leg cast.  

The separation examination, which was conducted in January 1959, 
indicated that the veteran was unable to move the toes on his 
right foot.  Paralysis of right foot muscles was assessed.  

Service medical reports are negative for complaints of, treatment 
for, or findings of a right knee disability.  The January 1959 
separation examination provided no evidence of any right knee 
pathology.  

A VA examination conducted in May 1959 provided a diagnosis of 
incomplete paralysis of the medial and lateral plantar nerves 
manifested by immobility of the toes, intermittent sharp pain, and 
loss of sensation of the right foot.  The veteran made no 
complaints with regard to his right knee, and this joint was not 
evaluated.  

In a June 1959 rating action, the RO considered this service, and 
post-service, evidence.  The RO concluded that the information 
warranted service connection for incomplete paralysis of the 
medial and lateral plantar nerves manifested by immobility of toes 
and by pain and loss of sensation of the right foot.  

According to private medical records, in July 1960, the veteran 
sustained a closed fracture of his right tibia following an 
automobile accident.  A VA medical record dated in April 1961 
indicated that the veteran was receiving daily whirlpool treatment 
for his right lower extremity.  According to this document, as the 
swelling in this extremity had subsided, the treating physician 
recommended an exercise program to develop the veteran's 
quadriceps muscles as well as the anterior tibial and perineal 
muscles.  

At a VA examination conducted in November 1961, the veteran 
complained that his right knee "goes out" and that his right ankle 
swells and is very sore.  A physical examination of the veteran's 
right lower extremity demonstrated loss or diminution of sensation 
to pin prick over the entire right ankle below the level of the 
scar, almost complete loss of flexion and extension of the toes of 
the right foot, weakness of extension at the right ankle, and 
weakness of flexion at the right knee.  The examiner confirmed the 
earlier diagnosis of paralysis of the medial and lateral right 
plantar nerves manifested by disturbances of sensory and motor 
functions.  In addition, the examiner explained that"[t]here is . 
. . some question of an intrinsic injury to the right knee 
following the latest accident."  

In May 1962, the Board awarded an increased disability evaluation 
of 20 percent for the veteran's service-connected right foot 
paralysis.  By a rating action dated later in the same month, the 
RO effectuated the Board's grant.  

According to the report of the December 1966 rating action, a 
physical evaluation of the veteran's right knee revealed mild 
depression of the femur and mid-tibia bones due to the recent 
fracture in 1961, subpatellar crepitus, crepitus in the knee 
joint, no limitation of motion, no swelling.  The veteran's left 
thigh measured one-half inch more than his right thigh.  X-rays 
taken of the veteran's right knee were negative.  The examiner 
confirmed the previous diagnosis of right foot paralysis.  

Subsequently, in March 1991, the veteran sought VA outpatient 
treatment for complaints of "giving way" of his right knee.  A 
physical examination of the veteran's right knee demonstrated 1+ 
effusion, patellofemoral crepitus, and pain I the medial joint.  
X-rays taken of the veteran's right knee showed minimal narrowing 
of the right knee joint space.  

In July 1991, the veteran explained that the in-service fracture 
to his right foot had been set incorrectly, that his right foot 
was then refractured, that he developed the post-operative 
complication of blood poisoning in his right lower extremity, and 
that this complication required an "I & D" with insertion of a 
drain in the dorsal aspect of his right great toe and into his 
knee.  Additionally, the veteran noted that, after discharge from 
active military duty, he was involved in a motor vehicle accident 
which resulted in a mid-shaft tibia-fibula fracture in his right 
lower extremity.  He explained that, at the time of the VA 
examination, his main complaint was an aching sensation in his 
right lower extremity with associated weakness, numbness along the 
medial instep, and an inability to stand for prolonged periods of 
time or to walk long distances.  

A physical examination of the veteran's right knee demonstrated 1+ 
effusion, 1+ collateral instability, 1+ anterior drawer sign, and 
range of motion from zero degrees to 125 degrees.  X-rays taken of 
the veteran's right knee demonstrated early tricompartmental 
osteoarthritis.  In relevant part, the examiner diagnosed post-
traumatic osteoarthritic degenerative changes of the right knee.  

Thereafter, in February 1993, the veteran underwent a VA foot 
examination.  In the report of this evaluation, the examiner noted 
that the veteran had a history of three fractures to his right 
tibia and right fibula, one of which occurred during active 
military duty and that, during treatment for the in-service 
fracture, the veteran's right lower extremity became infected.  
The infection required irrigation and debridement, which involved 
drains in both knees and ankles.  X-rays taken of the veteran's 
right knee at a VA examination in February 1993 showed minimal 
narrowing of the medial joint space.  The examiner who conducted 
this VA evaluation provided an impression of moderate degenerative 
joint disease of the right knee with a history of having a 
previous septic episode to the right knee joint.  

On the same day in February 1993, the veteran underwent a VA 
joints examination by the same examiner who had conducted the VA 
foot evaluation.  In the report of the VA joints examination, the 
examiner reiterated the veteran's in-service right lower extremity 
treatment.  Physical examination of the veteran's right knee 
demonstrated active range of motion from zero degrees to 100 
degrees, passive range of motion from zero degrees to 130 degrees, 
some anterior cruciate ligament deficiency, 1+ Lachman's and 1+ 
anterior drawer signs, a negative pivot shift, a negative 
posterior drawer sign, stability to varus and valgus testing, no 
effusion, mild crepitus with ranges of motion, and an otherwise 
neurovascularly intact knee.  The examiner explained that 
radiographic films taken of the veteran's right knee showed loss 
of articular cartilage high on the medial aspect of the joint 
which was illustrative of moderate degenerative changes.  In 
addition, the examiner provided an impression of moderate 
degenerative joint disease of the knee and expressed his opinion 
that the veteran's history of an aseptic knee in the past "could 
contribute" to his degenerative changes.  

In an April 1993 rating action, the RO considered this evidence.  
In pertinent part, the RO concluded that service connection for 
degenerative joint disease of the right knee was warranted.  
Additionally, the RO assigned a 10 percent evaluation to this 
disability, effective from October 1992.  

At an October 1993 VA joints examination, the veteran complained 
of "giving way" of his right knee.  The examiner observed that the 
veteran ambulated with crutches and with knee, ankle, and foot 
arthrostosis with locking hinges in the knee to prevent 
instability episodes.  The examiner described the veteran's gait 
imposed by his wearing of a locked knee brace as abnormal.  

A physical examination of the veteran's right knee demonstrated 
zero degrees to 95 degrees range of motion, stability to varus and 
valgus stress, negative Lachman's and anterior drawer signs, good 
tracting of the patella, positive crepitus throughout the arc of 
motion, no effusion, no swelling, and no deformity of the joint.  
X-rays taken of the veteran's right knee showed mild to moderate 
osteoarthritis.  In pertinent part, the examiner diagnosed early 
osteoarthritis of the knee "which is likely age-related."  

Thereafter, in March 1996, the veteran filed his current claim for 
an increased disability rating for his service-connected right 
knee disability.  According to the relevant medical evidence 
received during the current appeal, in September 1995 and March 
1996, the veteran received VA outpatient treatment for the 
service-connected osteoarthritis of his right knee.  These reports 
reflect the veteran's complaints of right knee pain as well as 
objective evaluation findings of moderate patellofemoral crepitus.  

In May 1996, the RO considered this additional evidence.  In 
particular, the RO concluded that the evidence warranted a grant 
of an increased disability rating from 10 percent to 20 percent 
for the veteran's service-connected right knee disability.  

According to subsequently received evidence, a private physical 
examination completed on the veteran's right knee in October 1991 
demonstrated crepitus in the patello-femoral joint but full range 
of motion and no swelling, effusion, joint line tenderness, or 
instability.  X-rays taken of the veteran's right knee at that 
time revealed a mild degree of osteoarthritis of the medial joint 
compartment with prominence of the tibial spines.  

In July 1996, the veteran sought private medical care for 
complaints of right knee pain.  A physical examination of his 
right knee demonstrated range of motion from zero degrees to 110 
degrees, positive retropatellar crepitation, positive medial and 
lateral joint line tenderness, positive McMurray's test, positive 
Apley's grind test, positive meniscal bounce test, negative 
Lachman test, negative anterior and posterior drawer test, and 
stability to varus and valgus stress test at zero and 30 degrees.  
The examining physician provided an impression of right knee 
meniscus tear with degenerative joint disease.  On the same day, 
the veteran underwent a diagnostic and operative arthroscopy of 
his right knee with partial medial meniscectomy and chondroplasty.  
His pre-, and post-, operative diagnosis was described as right 
knee medial meniscus tear with evidence of degenerative joint 
disease of the right knee.  According to the operative report, the 
veteran was transferred back to the recovery room in satisfactory 
condition.  

In a September 1996 statement, the veteran's private physician 
noted that the veteran has degenerative joint disease of his knee 
and "may, at some point in the future, need to have a knee 
replacement."  This doctor explained that the veteran was 
instructed to continued working on his knee exercises at home 
until he visits the physician in one year.  

VA outpatient treatment records dated from July to October 1996 
reflect the veteran's participation in an exercise program for his 
right knee.  At an August 1996 VA outpatient treatment session, 
the examiner noted that the veteran had "rt. knee and foot 
problem[s] for which he use[d] . . . bilateral axillary crutches."  

In November 1996, the veteran underwent another VA joints 
examination.  At that time, he complained of right knee pain.  The 
examiner observed that the veteran walked with crutches and an 
orthosis on his right leg.  A physical examination of his right 
knee demonstrated full range of motion, no effusion, stability to 
varus and valgus stressors, negative anterior and posterior drawer 
and Lachman's tests, mild lateral and medial joint line 
tenderness, normal tracting of the patella, intact deep perineal 
nerve distribution, decreased sensation in the superficial 
perineal and tibial nerve distributions, no active function of the 
gastrocnemius, and active functioning of the quadriceps, 
hamstrings, anterior tibialis and extensor hallaucis longus.  X-
rays taken of the veteran's right knee reflected some degenerative 
changes, some preservation of the joint space, and some flattening 
of the medial joint space.  

In March 1997, the veteran underwent a VA peripheral nerves 
examination.  According to the evaluation report, the veteran 
could extend his right knee to zero degrees and had limited 
flexion of this joint to 82 degrees.  

In June 1998, the veteran underwent a VA joints examination.  In 
the report of this evaluation, the examiner noted that the veteran 
had received conservative treatment for his right lower extremity 
orthopedic disability.  The veteran complained of intermittent 
swelling, popping, and clicking sensations in his right knee.  A 
physical examination of the veteran's right knee demonstrated 
moderate patellofemoral crepitus with range of motion, pain to 
palpation over the medial and lateral joint line space, intact 
cruciate and collateral ligaments, no effusion, calf circumference 
of 38 centimeters bilaterally, quadriceps circumference of 42 
centimeters bilaterally.  X-rays taken of the veteran's right knee 
showed normal mineralization, narrowing of the medial compartment 
space and patellofemoral joint, and no evidence of a gross 
fracture or dislocation.  In pertinent part, the examiner 
concluded that the veteran had post-traumatic osteoarthritic 
degenerative changes of his right knee.  

Subsequently, in December 2002, the veteran underwent another VA 
joints examination by the same examiner who had conducted the 
earlier evaluation in June 1998.  According to the report of the 
December 2002 examination, the veteran complained of intermittent 
swelling, popping, clicking, and giving way of his right knee.  
The examiner observed that the veteran wore a knee-ankle-foot 
orthosis for his right lower extremity with drop lock knee hinges 
and that he ambulated with crutches with a moderate antalgic gait 
for his right lower extremity in reference to his right ankle and 
right knee.  A physical examination of the veteran's right knee 
demonstrated range of motion from zero degrees to 120 degrees, no 
effusion, intact cruciate and collateral ligaments, pain over the 
medial and lateral joint line space, negative Lachman's test, 
negative anterior drawer sign, negative McMurray's test, intact 
neurovascular status, calf circumference of 36 centimeters 
bilaterally, and quadriceps circumference of 40 centimeters 
bilaterally.  X-rays taken of the veteran's right knee revealed 
normal mineralization, moderate narrowing of the medial and 
lateral joint line space and patellofemoral joint on lateral 
projection, and no acute fracture or dislocation.  The examiner 
confirmed his prior diagnosis of post traumatic osteoarthritic 
degenerative changes of the right knee.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has already 
been established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  Although a 
review of the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2003).  

Review of the claims folder indicates that the RO has evaluated 
the service-connected traumatic osteoarthritis of the veteran's 
right knee based on the relevant diagnostic code which rates 
impairment resulting from traumatic arthritis.  In particular, 
arthritis due to trauma, which is substantiated by X-ray findings, 
will be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  

According to the relevant diagnostic code which rates impairment 
resulting from degenerative arthritis, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the absence 
of limitation of motion, a 10 percent disability rating will be 
assigned based upon X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
disability evaluation will be granted with X-ray evidence of 
involvement of two or more major joints or two or more minor joint 
groups with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).  These 10 percent and 20 
percent ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5003 (2003).  

According to the pertinent diagnostic code which rates impairment 
resulting from limitation of flexion of the leg, evidence that 
flexion of the leg is limited to 60 degrees warrants the 
assignment of a noncompensable disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  A 10 percent disability 
rating requires evidence of limitation of flexion to 45 degrees.  
Id.  Evidence of limitation of flexion of the leg to 30 degrees is 
necessary for the grant of a 20 percent disability evaluation.  
Id.  Evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability rating.  
Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence that 
extension of the leg is limited to 5 degrees warrants the 
assignment of a noncompensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).  A compensable disability 
evaluation of 10 percent requires evidence of limitation of 
extension of the leg to 10 degrees.  Id.  Evidence of limitation 
of extension of the leg to 15 degrees warrants the grant of a 20 
percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 20 degrees warrants the grant of a 30 
percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 30 degrees will result in the assignment 
of a 40 percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees warrants the grant of a 50 
percent disability evaluation.  Id.  

Further, the Board notes that, although regulations recognize that 
a part which becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. §§ 4.40 and 4.45, these provisions are 
qualified by specific rating criteria applicable to the case at 
hand.  As the Board has discussed, evaluation of the veteran's 
service-connected left knee disorder requires consideration of any 
limitation of motion of this joint.  See, 38 C.F.R. § 4.71a, Plate 
II and Diagnostic Codes 5260 and 5261 (2003).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 C.F.R. 
§ 4.59 (2003).  

Throughout the current appeal, the veteran has asserted that his 
service-connected right knee disability is more severe than the 
current rating indicates.  In particular, the veteran has 
described intermittent swelling, popping, clicking, and giving way 
of this joint.  See, e.g., September 1997 hearing transcript (T.) 
at 3-6.  The Board acknowledges that the veteran's descriptions of 
this service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of his service-
connected right knee disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board has considered the veteran's complaints of intermittent 
swelling, popping, clicking, and giving way in his right knee.  In 
this regard, the Board also acknowledges the recent objective 
evaluation findings of pain over the medial and lateral joint line 
space, radiographic evidence of moderate narrowing of the medial 
and lateral joint line space and patellofemoral joint on lateral 
projection, and an examiner's observation that the veteran wore a 
knee-ankle-foot orthosis for his right lower extremity with drop 
lock knee hinges and that he ambulated with crutches with a 
moderate antalgic gait for his right lower extremity in reference 
to his right ankle and right knee.  However, recent objective 
evaluation findings have also demonstrated, with respect to the 
veteran's right knee, only slight limitation of motion (from zero 
degrees to 120 degrees), stability, intact cruciate and collateral 
ligaments, no effusion, an intact neurovascular status, equal calf 
circumference bilaterally, and equal quadriceps circumference 
bilaterally.  

Significantly, this evidence indicates that the veteran has only 
slight limitation of motion of his right knee.  Without evidence 
of either limitation of flexion of the right leg to 15 degrees or 
limitation of extension of this extremity to 20 degrees, an 
increased rating of 30 percent cannot be awarded.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2003).  See also, 38 C.F.R. 
§ 4.71a, Plate II (2003).  

Additionally, the Board has specifically considered the veteran's 
complaints of intermittent swelling, popping, clicking, and giving 
way in his right knee as well as the recent objective evaluation 
findings of pain over the medial and lateral joint line space of 
his right knee.  Significantly, however, objective examination of 
the veteran's right knee has also shown only slight limitation of 
motion (from zero degrees to 120 degrees), no instability, intact 
cruciate and collateral ligaments, no effusion, an intact 
neurovascular status, equal calf circumference bilaterally, and 
equal quadriceps circumference bilaterally.  Thus, the Board 
concludes that these findings do not support the grant of an 
evaluation greater than the currently assigned rating of 20 
percent for the veteran's service-connected right knee disability 
based upon objective evidence of increased functional impairment.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Consequently, the Board must conclude that a 
disability rating greater than the currently assigned evaluation 
of 20 percent for the service-connected traumatic osteoarthritis 
of the veteran's right knee is not warranted.  See, 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, & 5261.  

The Board has also considered the possibility of a separate 
compensable rating for the veteran's service-connected right knee 
disability based upon recurrent subluxation or lateral instability 
of this joint.  In this regard, the Board notes that the concept 
of pyramiding requires the avoidance of the rating of the same 
service-connected disability, or the same manifestations of a 
service-connected disorder, under different diagnostic codes.  38 
C.F.R. § 4.14 (2003).  It is possible, though, for a veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  The 
critical element in permitting the assignment of separate ratings 
under various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

With regard to the evaluation of knee pathology involving both 
instability and arthritis, the Board notes that the plain language 
of Diagnostic Codes 5257 and 5003 suggest that those Codes apply 
either to different disabilities or to different manifestations of 
the same disability.  Thus, the evaluation of knee dysfunction 
under the instability and arthritis diagnostic codes would not 
amount to pyramiding under section 4.14.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides for evaluation of instability 
of the knee without reference to limitation of motion, and 
Diagnostic Code 5003, which rates X-ray findings and limitation of 
motion "under the appropriate diagnostic Codes for the specific 
joint or joints involved (Code 5200 etc.)" rather than instability 
of the knee joint.  Consequently, a claimant who has arthritis and 
instability of the knee may be rated separately under diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1997).  

In the present case, however, the veteran's right knee has been 
found, on examination, not to exhibit instability.  As such, a 
separate compensable evaluation of 10 percent for the veteran's 
service-connected right knee disability, based upon even slight 
recurrent subluxation or lateral instability of this joint, is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003) 
(which stipulates that a 10 percent disability evaluation may be 
awarded for slight recurrent subluxation or lateral instability of 
the knee).  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Although the Board has no authority to grant an extraschedular 
rating in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the 
Board may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the Board may 
affirm an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A review of the claims folder in the present case indicates that 
the RO has not made a determination as to whether the veteran's 
increased rating claim for his service-connected right knee 
disability meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service.  In this regard, the Board finds no evidence of an 
exceptional disability as manifested by related factors such as 
marked interference with employment or frequent hospitalizations 
associated with the service-connected right knee disability.  
Specifically, it is not shown by the evidence of record that the 
veteran required any recent hospitalization for this disorder.  
Also, the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected disability.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in failing 
to refer the veteran's increased rating claim for his service-
connected right knee disability to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. § 
3.321(b)(1).  This disability is appropriately rated under the 
schedular criteria.  



ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection for a 
back disability, asserted to be secondary to the service-connected 
traumatic osteoarthritis of the right knee, the appeal is granted 
to this extent.  

A disability rating greater than 20 percent for traumatic 
osteoarthritis of the right knee is denied.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disability, secondary to the service-
connected right lower extremity disorder, has been received, the 
RO must now address the de novo claim for service connection for a 
back disability secondary to the service-connected traumatic 
osteoarthritis of the right knee.  In this regard, the Board notes 
that service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Additionally, 
disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2003).  When 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

As the Board has previously discussed in this decision, the 
examiner who conducted the December 2002 VA spine examination 
diagnosed severe lumbar degenerative disc disease with mild right 
lower extremity S1 radiculopathy.  In addition, the examiner 
expressed his opinion that this low back disorder is "a stand 
alone entity".  That is, that it is not the result of any other 
disability, but had an independent etiology.  It was added that 
the veteran's low back disorder "is aggravated by his right lower 
extremity antalgic gait . . . that . . . is secondary to his 
nonservice connected post service tib/fib fracture and post 
traumatic osteoarthritis of his right knee that was not treated . 
. . [or] documented while in the service."  However, it is clear 
from Allen that service connection can only be granted for that 
portion of the disability that is due to the service-connected 
disability.  See Allen, 7 Vet. App. at 448.  Here, there is no 
basis for determining the extent of disability due to the service-
connected arthritis of the right knee or the nonservice-connected 
right leg fracture and what is due to the underlying low back 
disability prior to aggravation.  There is no competent evidence 
assigning the degree of disability related to service-connected 
right knee pathology.  

Consequently, the Board finds that a further evaluation is 
necessary.  As the determination regarding the total disability 
rating based on individual unemployability claim may be affected 
by the adjudication of the service connection claim, the Board 
will remand that matter also.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a VA examination 
to determine the nature and extent of his back disability.  The 
claims folder must be made available to the examiner in 
conjunction with the examination.  All indicated tests should be 
conducted.  

After reviewing the veteran's claims folder as well as 
interviewing and examining him, the examiner should specifically 
discuss the nature and extent of the service-connected medial and 
lateral plantar nerve paralysis.  All pertinent pathology shown on 
evaluation should be noted in the examination report.  

In addition, the examiner should express an opinion as to the 
degree of "additional measurable impairment" in the back that is 
associated with the veteran's service-connected traumatic 
arthritis of the right knee.  The examiner should specify what 
degree of impairment pre-existed any aggravation and what 
impairment is due to service-connected disability (as opposed to 
other aggravating factors).  

2.  The RO should then re-adjudicate the issues of service 
connection for low back disability and entitlement to a total 
disability rating based on individual unemployability.  If the 
decisions remain in any way adverse to the veteran, he and his 
representative should be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include the applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  
The veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. § 
3.655 (2003).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



